HARALSON, J.
— It is not disputed that the property in question was the property of the Merchants Insurance Company, at the time they rented the premises from the plaintiff, John F. Scott, nor that it was placed by the company on the rented premises and remained there, until the attachment of plaintiff was issued and levied on it; and, the claimant, Mrs. Renfro, the appellee, does not claim, that at the time of the renting of the premises by said insurance company from plaintiff, she had any title co or interest whatever in the property levied on under the plaintiff’s-attachment for rent. The only pretense of a right by her to the property, is that the said insurance company, the lessee of the plaintiff, had paid to plaintiff, for some time in advance, the rent for the offices in which the furniture levied on for rent was placed, and during the time for which the rent was thus paid in advance, the company transferred the title to said furniture to the claimant, who had constructive notice, — the property *614purchased being at the time in the rented rooms, — and as the proof also tends to show, actual knowledge of the tenancy of said insurance, company, as lessee of the plaintiff. It was also shown, that the sale and transfer of said property by said company to claimant, was made solely for the purpose of paying a past-due indebtedness by said company to her. If all that the claimant contends for, therefore, be granted, — that she purchaséd the furniture during a period of the rent term, for which the rent was paid in advance, for the purpose alone of paying a past-due debt by the defendant in attachment to her, — the purchase by her would not be good against the claim of plaintiff for his unpaid rent for the entire rent term.
The lien of plaintiff on the property, for any rent remaining unpaid, was not lost or impaired by this sale to claimant. — Aderhold v. Blumenthal, 95 Ala. 66; Weil v. McWhorter, 94 Ala. 540 ; Manasses v. Dent, 89 Ala. 565 ; Abraham v. Nicrosi, 87 Ala. 173 ; Ex parte Barnes, 84 Ala. 540; Scaife v. Stovall, 67 Ala. 237.
The evidence tended to show, without conflict, that there was a balance due the plaintiff. The issue in a contest of this character is, whether the property claimed is the property of the defendant in attachment, and is liable to its satisfaction ; and the amount of the plaintiff’s debt is'immaterial and foreign to the issue. That question may be adjudicated afterwards, on the trial of the case against the defendant in attachment, which has stood in abeyance until the, claim suit has been determined.— Dryer v. Abercrombie, 57 Ala. 497; Shahan v. Herzberg, 73 Ala. 59 ; Abraham v. Nicrosi, 87 Ala. 173; Code, §§ 3005, 3012, as amended.
The general charge, on the undisputed facts, should h ave been given, as requested for the plaintiff. In this view of the case, it is unnecessary to consider the other questions raised.
Reversed and remanded.